Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00724-CV

                                      Leticia Antoinette BOYD,
                                              Appellant

                                                  v.

                              WESTWOOD PLAZA APARTMENTS,
                                        Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2019CV07739
                              Honorable J Frank Davis, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: March 11, 2020

DISMISSED FOR WANT OF PROSECUTION

           Appellant filed a notice of appeal from the trial court’s judgment signed on October 11,

2019. Appellant’s brief was due by January 22, 2020. Neither the brief nor a motion for extension

of time was filed. On February 5, 2020, we ordered appellant to file an appellant’s brief and a

written response reasonably explaining her failure to timely file the brief by February 18, 2020.

We advised appellant that if she failed to file a brief and the written response by the date ordered,

we would dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a). Appellant has

not filed a brief or the written response as ordered by this court. We therefore dismiss this appeal
                                                                               04-19-00724-CV


for want of prosecution. See id. We further order that no costs be assessed against appellant

because she is indigent.

                                              PER CURIAM




                                            -2-